Dewey, J.
No collector having been appointed at the annual meeting holden in March 1855, by force of Rev. Sts. c. 15, § 33, Fleming, as constable duly qualified for that office, became the collector. The vote of April 1855, ordering the collection of taxes “ same as last year,” is found, by reference to the previous vote, to authorize the taxes after the first of October to pass into the hands of the constable for collection, thus giving direct authority to Fleming to collect such taxes as remained uncollected on the first day of October 1855. The bond given by the defendant is adapted to meet this state of things. Nor does the form of th recital in the bond, that “ said Reuben Fleming has been chosen collector of taxes,” affect the validity of the bond. Fleming was confirmed in the office of collector by the proceedings in Novem ber 1855, when it was voted “ that the remainder of the taxes be put up to the lowest bidder,” and Reuben Fleming was such lowest bidder, so far as that mode of electing a collector had any *616validity. Assuming, however, that it had none, it still left him as collector by reason of his holding the office of constable. Howard v. Proctor, 7 Gray, 132. Fleming had given no other bond than that of the date of October 1st 1855, the same'now in suit. This bond is apparently appropriate to an appointment to take effect on the 1st of October. To have reference to the vote of November subsequently, we must suppose it was redelivered. This may be so. In either aspect of the case, it was a bond to secure the faithful performance of the duties of Fleming in collecting and paying over to the town the remainder of the taxes uncollected by the town treasurer on the 1st of October.
As to those taxes, it is further objected that there was no special warrant to Fleming directing him to collect them, but they were placed in his hands with the same warrant with which they had been delivered to the town treasurer, directed to “ Otis Chittenden, Treasurer ” &c. But this furnishes no objection to charging the sureties for the neglect of Fleming in not paying over moneys he actually received for taxes, if it were otherwise as to any claim for damages for his omission to collect taxes.
He was de facto the collector of the taxes remaining unpaid on the first day of October 1855. He had as such received the tax bills for collection. He received large sums acting in the capacity of collector. To secure to him the benefits of such collectorship, and the receipt of the tax bills for collection, the defendants gave the bond in suit; and, in the opinion of the court, when called upon to account and pay over the money actually received by him as a collector of such taxes, the defendants are estopped to deny the legality of his appointment or the sufficiency of the form of the warrant under which he collected the same.
The bond was duly executed by the defendants and placed in the hands of the town treasurer, and is not now to be avoided by any allegation that the amount of the same was not fixed by the selectmen, and taken with sureties to their satisfaction; or that it was not delivered directly to them. The provisions in the Rev. Sts. c. 15, § 80, are. directory as to the manner of giving bonds by one appointed collector; and the collector mav *617properly refuse to give a bond in any greater sum than the selectmen require. But if a collector voluntarily gives a bond to the town to secure his faithful discharge of the duties of the office of collector, and the same is accepted, it is a good and valid bond without any further evidence of the approval by the selectmen, of the sum, or the sureties.
The case of Sweetser v. Hay, 2 Gray, 49, is to the effect that an informal bond given by a collector of taxes to the selectmen of a town, may be enforced as a valid bond for the benefit of the town in the name of the selectmen. The position there taken is, that such bond is not to be avoided because not taken in strict conformity with the provisions of the revised statutes.

Judgment on the verdict